 1   WRIGHT, FINLAY & ZAK, LLP
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
 3   Aaron D. Lancaster, Esq.
     Nevada Bar No. 10115
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   alancaster@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Trustee for Morgan Stanley
 7   Dean Witter Capital I Inc. Trust 2003-NC2, Mortgage Pass-Through Certificates, Series 2003-
     NC2
 8                               UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   DEUTSCHE BANK NATIONAL TRUST
     COMPANY, AS TRUSTEE FOR MORGAN     Case No.: 2:17-cv-01667-APG-CWH
12   STANLEY DEAN WITTER CAPITAL I INC.
13   TRUST 2003-NC2, MORTGAGE
     PASSTHROUGH CERTIFICATES, SERIES   PLAINTIFF’S STIPULATION AND
14   2003-NC2;                          ORDER EXTENDING DEADLINES
15
                    Plaintiff,
16          vs.

17   SATICOY BAY LLC SERIES 1236 DUSTY
     CREEK STREET; DURANGO TRAILS
18
     HOMEOWNERS ASSOCIATION, INC.;
19   HOMEOWNER ASSOCIATION SERVICES,
     INC.;
20
21                  Defendants.

22
                    AND RELATED CLAIMS
23
24          COMES NOW Plaintiff/Counterdefendant, Deutsche Bank National Trust Company, as
25   Trustee for Morgan Stanley Dean Witter Capital I Inc. Trust 2003-NC2, Mortgage Pass-
26   Through Certificates, Series 2003-NC2 (“Deutsche Bank”) and Defendant/Counterclaimant
27   Saticoy Bay LLC Series 1236 Dusty Creek Street (collectively, the “Parties”), by and through
28   their respective counsel stipulate and agree as follows:



                                                 Page 1 of 2
 1          1.       Deutsche Bank filed its Plaintiff’s Partial Motion for Summary Judgment on
 2                   June 5, 2019 [ECF No. 40] (“Motion”).
 3          2.       Saticoy Bay LLC Series 1236 Dusty Creek Street filed its Opposition to
 4                   Deutsche Bank’s Partial Motion for Summary Judgment in the above case on
 5                   June 26, 2019, [ECF 44] (“Opposition”).
 6          3.       Deutsche Bank’s Reply to the Opposition is due July 10, 2019.
 7          The parties have agreed to extend the deadlines for Deutsche Bank to file its Reply to
 8   the Opposition to July 17, 2019.
 9          Plaintiff’s counsel requests this extension as he has been out of the office for personal
10   reasons for some of the time since the filing of the Opposition. Additionally, Plaintiff’s Reply
11   to the HOA’s Opposition is due July 17, 2019, and Plaintiff’s counsel has been handling
12   complex briefing in other matters that have monopolized much of his time.
13          IT IS SO ORDERED this __
                                  9thday
                                      dayofofJuly, 2019.
                                               July, 2019.
14
15                                        ____________________________________
16                                        U.S. DISTRICT
                                          UNITED        COURT
                                                   STATES      JUDGE
                                                          DISTRICT  JUDGE
     Agreed to by:
17
     LAW OFFICES OF MICHAEL F.
18   BOHN, ESQ., LTD.
19
     /s/ Michael F. Bohn
20   Michael F. Bohn, Esq.
     Nevada Bar No. 1641
21   2260 Corporate Circle, Suite 480
22   Las Vegas, NV 89074
     Attorneys for Saticoy Bay LLC Series 1236
23   Dusty Creek Street
24   Wright Finlay & Zak, LLP
25   /s/ Aaron D. Lancaster
     Aaron D. Lancaster, Esq.
26   Nevada Bar No. 10115
     7785 W. Sahara Avenue, #200
27
     Las Vegas, NV 89117
28   Attorneys for Plaintiff



                                                 Page 2 of 2
